Webb, Judge.
This appeal by the state from an order of the superior court suppressing certain evidence was transferred here by the Supreme Court. The evidence was seized in the exercise of a search warrant obtained by two police officers from a justice of the peace who apparently was paid on a fee basis. The warrant was issued and executed December 5, 1976. The trial court applied retroactively Connally v. Georgia, 429 U. S. 245 (97 SC 546,50 LE2d 444) (1977) and suppressed the evidence.
We reverse. The ruling in State v. Patterson, 143 Ga. App. 225 (237 SE2d 707) (1977) is controlling, and we hold that the trial judge erred in applying the Connally decision retroactively.

Judgment reversed.


Quillian, P. J., and McMurray, J., concur.

Thomas J. Charron, District Attorney, Joseph L. Chambers, Assistant District Attorney, for appellant.
Barnes & Browning, Roy E. Barnes, Thomas J. Browning, for appellees.